IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2718

JONATHAN MICHAEL
VANSPARRENTAK,

      Appellee.


_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

Pamela Jo Bondi, Attorney General, Angela R. Hensel, Assistant Attorney General,
Tallahassee, and Stephanie G. Pace, Assistant State Attorney, Milton, for Appellant.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.